Napton, J.
This suit was brought to recover back $37.50 paid Rivers as agent of an insurance company in Philadelphia, about ten days after the superintendent, in St. Louis, had revoked the license of the company to do *124business in this State. The publication of the fact of revocation is required to be for four weeks. The agent in Jasper county, the defendant, did not see it, and therefore took the premium. The majority of this court are of opinion that the plaintiff is entitled to recover, that the revocation of the license is the material fact, that the four-weeks publication is intended to distribute the information as- extensivety as possible, but that the agencies cease when recalled and notice is given. Judgment affirmed.
Affirmed.